Citation Nr: 1707417	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial increased rating for posttraumatic laceration of flexor of right thumb with cystic changes and degenerative joint disease (DJD) of first metacarpal and interphalangeal joint, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The rating decision granted service connection for posttraumatic laceration of flexor of right thumb with cystic changes and DJD of first metacarpal and interphalangeal joint and assigned a 10 percent rating, effective April 17, 2009; and, denied service connection for bilateral tinnitus.  The Veteran timely perfected his appeal.

The issue of entitlement to an initial increased rating for the right thumb disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has tinnitus that is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

As the Board is granting the benefits sought in full for the claim being decided herein, further discussion of the VCAA is unnecessary.

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a)).  Tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  In his September 2009 Notice of Disagreement, he contended that he had ringing in his ears, since a 1967 explosion incident during service.  In addition, at his April 2010 VA audiology examination, the report reflected that the Veteran experienced constant bilateral tinnitus since the 1967 explosion incident.

The Veteran's DD-214 indicates that his military occupational specialty (MOS) was a cook.  At the April 2010 audiology examination, the Veteran explained that during the 1967 explosion he was hit in the head by remnants from an ammunition dump.  He reported that everyone in the near vicinity of the blast was killed and that he was thrown three to four feet into the air.  See September 2009 Notice of Disagreement.  The Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Relevant to the issue of nexus, during the April 2010 audiology examination the Veteran reported that he had current constant tinnitus that began in 1967, while he was in service.  The April 2010 audiology examination report reflects that the Veteran had subjective bilateral tinnitus.  The examiner opined that the tinnitus condition was not a result of military service because he did not have hearing loss and there were no complaints of tinnitus in service treatment records.

Initially, the Board notes that the Veteran has consistently contended that his tinnitus symptoms began after the 1967 explosion incident during service.  As there is nothing to directly contradict the Veteran's assertions that he experienced tinnitus while in-service, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documentary evidence of tinnitus during service, there are competent, credible lay assertions indicating that bilateral tinnitus manifested during the Veteran's military service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is generally competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
The Board notes that there is a negative April 2010 medical nexus opinion regarding the etiology of the Veteran's bilateral tinnitus.  This opinion is flawed, however, because the examiner based his opinion in part on the lack of complaints of tinnitus in service.  The examiner does not appear to have elicited from the Veteran any information regarding continuity of tinnitus symptoms. The examiner also provided no explanation for why normal hearing would weight against a finding that the Veteran's tinnitus is related to in-service service noise exposure.  However, the Board has found the Veteran's lay statements of acoustic trauma and tinnitus in service to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  The April 2010 VA opinion is therefore entitled to little, if any, probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that competent, credible, and, hence, probative evidence tends to establish a nexus between the Veteran's current tinnitus and his active service.  This evidence is entitled to at least as much weight as the flawed negative nexus opinion.  Consequently, with reasonable doubt resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

After review of the evidence of records, the Board finds that a remand is necessary for further development of the remaining increased rating claim on appeal.

In September 2011 and May 2013 the Veteran completed authorization forms indicating that he received private treatment from Dr. A.G., his primary care physician, from 2006 to 2011.  The claims file includes treatment records from Dr. A.G. dated February 2010 to March 2010; however, the RO did not send Dr. A.G. a letter to obtain such treatment records.  Thus, there may be outstanding treatment records from this provider.  On remand, the RO should attempt to obtain outstanding treatment records from Dr. A.G.  

The Board notes that the most recent VA examination for the right thumb disability was conducted in May 2013.  However, an in-person examination was not conducted and the claims file was not reviewed.  The RO requested the examination for individual unemployability secondary to the right thumb disability.  The examination report merely recites findings from the prior April 2010 VA examination and provides an opinion on occupational impairment.  Based on the foregoing, additional examination is warranted to determine the present level of disability of the Veteran's posttraumatic laceration of flexor of right thumb disability.  

To this regard, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and nonweight-bearing.  Id.

In light of Correia, the Board finds the VA examination report inadequate because it does not include the above range of motion measurements.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

Ongoing VA medical records should also be obtained, to include from Phoenix VA Medical Center.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from Phoenix VA Medical Center which have not already been associated with the claims file.

2. With any necessary assistance from the Veteran, obtain all private treatment records, including records from Dr. A.G., the Veteran's primary care physician.

Specifically, the RO should request all 2006 to 2011 outstanding treatment records from Dr. A.G.  All efforts to obtain these records should be documented in the claims file.

If any records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, that he can obtain the records and submit them to VA, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file. 

3. After the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, the AOJ should schedule the Veteran for a new VA examination to determine the severity of his service-connected posttraumatic laceration of flexor of right thumb disability.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected posttraumatic laceration of flexor of right thumb and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59  as interpreted in Correia.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

4. Thereafter, the RO should readjudicate the remaining claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


